Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the inclusion of a term within parentheses “(or R5)” on p4 line 8 of the claims renders the claim indefinite because it is unclear whether the included term is part of the claimed invention.
Regarding claim 38, the inclusion of a term within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention.
Also regarding claim 38, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
All other claims depend from claim 20 and do not cure the deficiency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laferte et al (US 20150118489 A1) in view of Penn (US 4408021 A). 
Laferte discloses a heat curable adhesive composition comprising
-35 to 75 wt% of a polyurethane having the formula: 

    PNG
    media_image1.png
    401
    498
    media_image1.png
    Greyscale

22 – 62% of a tackifying resin, and
0.01 – 3wt of a crosslinking catalyst [abstract] 
Wherein the polyurethane is prepared from a polyester diol (A-1) that is prepared from diacid and diols [0018-0020] wherein the polyester diol (A-1) has a hydroxyl number of 15 to 35 mg KOH/g and a viscosity in the range of claim 26 [0021]. The viscosity of the composition at 100C is within the range of claim 24 [0240, Table, Examples]. The exemplified diisocyanate used to prepare the polyurethane is IPDI [0190, claim 5] and the exemplified isocyanate silane is gamma-isocyanatopropyltrimethoxysilane [0196]. The tackifying resin has Mn of 200 Da to 10 kDa [0022] and includes the same species as claim 38 [0112-0120, clm 8].
Laferte does not disclose the polyester resin made from the claimed (A-1-1) and (A-1-2) but rather aliphatic diacids and diols prepared from fatty dimers of each. 
Penn discloses similar compositions for adhesives to Laferte comprising the reaction product of a thermoplastic polyester and a gamma-isocyanatopropyltriethoxy silane [abstract] wherein the polyester is prepared from the same diacids and diols as the claimed (A-1-1) such as azelaic acid and the claimed (A-1-2) such as neopentyl glycol and ethylene glycol [see Vitel 307 and others, col 3 lines 9-58].  
Penn teaches that the specific polyesters when reacted with the gamma-isocyanatopropyltriethoxy silane and cured form a strongly adherent adhesive film thereon which remains bonded upon long exposure to sunlight, even under conditions of elevated temperatures and high humidity, and has relatively early bond strength which improves with age [col 3 lines 1-7].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the polyesters of the claims as the polyester in Laferte since Penn teaches that the claimed polyesters form a strongly adherent adhesive film thereon which remains bonded upon long exposure to sunlight, even under conditions of elevated temperatures and high humidity, and has relatively early bond strength which improves with age.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766